Case 9:21-cv-81077-DMM Document 7 Entered on FLSD Docket 07/26/2021 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 9:21-cv-81077-DMM

  NELSON FERNANDEZ,

         Plaintiff,

  vs.

  HAYSTACKS LLC, a foreign limited
  liability company,

        Defendant.
  ______________________________________/

               PLAINTIFF’S MOTION FOR ENTRY OF CLERK’S DEFAULT

         Plaintiff, through undersigned counsel, moves for entry of a Clerk’s default against

  Defendant HAYSTACKS LLC, a foreign limited liability company, on the following grounds:

         1.      Plaintiff filed his Complaint against Defendant on June 16, 2021 [ECF No. 1] and

  the Clerk issued the Summons on June 16, 2021 [ECF No. 3].

         2.      On June 29, 2021, Plaintiff effected service on Defendant by serving Dina

  Mincieli, a manager at the store [ECF No. 6].

         3.      Per the Return of Service, Defendant’s response to the Complaint was due by

  July 20, 2021. To date, Defendant has not served any response or answer to the Complaint.

  Accordingly, a Clerk’s Default against this Defendant should be entered.

         WHEREFORE, Plaintiff moves the Clerk of Court for entry of a Clerk’s default against

  Defendant HAYSTACKS LLC.

         Respectfully submitted,
Case 9:21-cv-81077-DMM Document 7 Entered on FLSD Docket 07/26/2021 Page 2 of 2




  RODERICK V. HANNAH, ESQ., P.A.                      LAW OFFICE OF PELAYO
  Counsel for Plaintiff                               DURAN, P.A.
  4800 North Hiatus Road                              Co-Counsel for Plaintiff
  Sunrise, FL 33351-7919                              4640 N.W. 7th Street
  T. 954/362-3800                                     Miami, FL 33126-2309
  954/362-3779 (Facsimile)                            T. 305/266-9780
  Email: rhannah@rhannahlaw.com                       305/269-8311 (Facsimile)
                                                      Email: pduran@pelayoduran.com


  By____s/ Roderick V. Hannah __                      By ___s/ Pelayo M. Duran ______
        RODERICK V. HANNAH                                  PELAYO M. DURAN
        Fla. Bar No. 435384                                 Fla. Bar No. 0146595




                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 26th day of July, 2021, a true and correct of the

  foregoing was electronically filed and was served via regular U.S. Mail on the following:


  Haystacks LLC
  401 East Atlantic Avenue
  Delray Beach, FL 33483-4536

  Haystacks
  301 North Saint Joseph Street
  Suttons Bay, MI 49682


                                                      /s/ Roderick V. Hannah
                                                            Roderick V. Hannah




                                                  2
